Citation Nr: 9903087	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-11 165	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for shortness of breath 
with airway disease as a manifestation of an undiagnosed 
illness.  

4.  Entitlement to service connection for ear and sinus 
infection as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for aching joints as a 
manifestation of an undiagnosed illness.  

6.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal of an 
increased rating for post traumatic stress disorder (PTSD).  

2.  The veteran's PTSD results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect and abnormal speech; as 
well as difficulty in establishing and maintaining effective 
work and social relationships.  




CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board grants a 50 percent rating for PTSD and Remands the 
remainder of the case.  

The veteran's claim for an increased rating for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In September 1995, the RO granted service 
connection for PTSD and rated the disability at 30 percent.  
The veteran appealed.  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The rating criteria changed during the pendency of the claim.  
[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1998).  

On the October 1993 VA examination, the veteran exhibited a 
flat affective response.  He maintained a flat emotional 
expression as he talked about his Vietnam experiences.  He 
did not express a sense of humor.  These findings are 
consistent with the flatten affect which is one of the 
criteria for a 50 percent rating under the new criteria.  

Also on the October 1993 VA examination, the veteran's 
conversation was noted to be reduced in amount and limited to 
brief responses to the examiner's questions.  This is not 
quite the circumstantial, circumlocutory, or stereotyped 
speech characteristic of a disability warranting a 50 percent 
rating.  However, it is significantly greater than the normal 
conversation associated with a 30 percent rating.  

Under the new criteria for a 30 percent rating, there would 
be occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
the veteran would generally be functioning satisfactorily.  
The October 1993 examination report and the veteran's 
credible testimony at his September 1996 RO hearing describe 
a level of impairment which is more than occasional or 
intermittent.  The Board particularly notes the veteran's 
testimony of job difficulties requiring him to change jobs.  
Giving the veteran the benefit of the doubt, the Board finds 
that his PTSD manifestations approximate the new criteria for 
a 50 percent rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1998).  

There is no evidence that the PTSD approximates the new 
criteria for a rating higher than 50 percent.  Neither the 
examination findings nor the veteran's testimony describe 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Nor does the evidence show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  On 
the October 1993 examination, the veteran denied any suicidal 
or hallucinatory experiences.  He testified that he is 
currently working.  The work difficulties he described do not 
exceed those associated with a 50 percent rating.  

Looking to the old criteria, the Board notes that the October 
1993 examination concluded with the examiner expressing the 
opinion that the PTSD symptoms were moderate in severity.  In 
Carpenter v. Brown, 8 Vet. App. 240 (1995), the United States 
Court of Veterans Appeals (Court) affirmed that PTSD 
described as producing moderate difficulty in social, 
occupational, or school functioning did not warrant a rating 
over 50 percent.  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 30 percent rating required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, so that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating contemplated manifestations which were less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 0 percent rating was assigned where 
there were neurotic symptoms which might somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability.  38 C.F.R. Part 4, Codes 9400-
9411 (1996) (effective prior to November 7. 1996).  

On the October 1993 examination, the veteran was described as 
mild mannered.  His thinking was goal directed.  Associations 
were tight and ideas related.  His judgment was reality based 
and realistic for present and future goals.  He was able to 
set priorities and make appropriate decisions to common 
problems of daily living.  He seemed capable of managing his 
financial affairs.  

At his September 1996 hearing, the veteran reported taking 
medication for his PTSD and visiting the clinic every 3 
months.  He was still having recurring thoughts of Vietnam 
combat experiences.  He told of getting into trouble at work 
for temper problems.  He reported marital problems.  

Here again, neither the October 1993 examination nor the 
veteran's hearing testimony, nor any other evidence of 
record, describes the severe impairment required for a 70 
percent evaluation or the total impairment required for a 100 
percent evaluation under the old criteria.  


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.  




REMAND

The RO denied service connection for hypertension on the 
basis that it existed prior to service and was not aggravated 
in service.  The file contains numerous elevated blood 
pressure readings.  The Board can not make a diagnosis.  
Consequently, these findings must be analyzed by a competent 
medical professional.  

The veteran reported that he worked after service as a truck 
driver and that he changed jobs.  Some truck drivers and new 
employees are required to have examinations.  The RO should 
obtain any additional medical information which may be 
available from the veteran's employers.  

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  

The case is REMANDED to the RO for the following:  

1.  The RO should have the veteran 
complete the appropriate releases and 
provide the names and addresses of his 
employers since he left service in May 
1991.  The RO should then ask the 
employers for a complete copy of the 
veteran's medical records.  

2.  The RO should then have the file 
reviewed by a physician.  He should 
express an opinion as to whether it is as 
likely as not that hypertension began 
during service or increased in severity 
during service, or was first manifested 
in the year after the veteran completed 
his active service in May 1991.  

3.  The RO should schedule the veteran 
for an examination in accordance with 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010, April 28, 1998.  

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

5.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 11 -


